711 N.W.2d 77 (2006)
474 Mich. 1098
David W. McGUIRE, Individually and as Next Friend of Ty N. McGuire, Plaintiff-Appellee,
v.
Deanna Lynn SANDERS, Defendant/Counter-Defendant, and
Garter Belt, Inc., d/b/a Leggs Lounge, Defendant/Counter-Plaintiff, and
Hamilton's Henry VIII Lounge, Inc., d/b/a Hamilton Placement, Defendant-Appellant.
Docket No. 130076. COA No. 251950.
Supreme Court of Michigan.
March 29, 2006.
On order of the Court, the application for leave to appeal the November 15, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the decision of the Court of Appeals and REMAND this case to the Wayne Circuit Court for entry of an order of summary disposition in favor of Hamilton's Henry VIII Lounge, Inc. The retail licensee that sold alcohol to the allegedly visibly intoxicated defendant driver and was thereby made potentially liable under the dram shop statute, MCL 436.1801, was defendant Garter Belt, Inc., d/b/a Leggs Lounge, not defendant Hamilton's Henry VIII Lounge, Inc., d/b/a Hamilton Placement.
KELLY, J., would deny leave to appeal.